UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 13G (Rule13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b) (c)and (d)AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(b) Playlogic Entertainment, Inc (Name of Issuer) Common Stock, Par Value $0.001 Per Share (Title of Class of Securities) 257674101 (CUSIP Number) March 27, 2008 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule13d-1(b) þ Rule13d-1(c) o Rule13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAMES OF REPORTING PERSONS: Mr. R. van der Wallen 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)þ (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION The Netherlands 5 SOLE VOTING POWER NUMBER OF 0 SHARES 6 SHARED VOTING POWER BENEFICIALLY OWNED BY 6,337,480 1 EACH 7 SOLE DISPOSITIVE POWER REPORTING PERSON 0 WITH 8 SHARED DISPOSITIVE POWER 6,337,480 1 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,337,480 1 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.7% 12 TYPE OF REPORTING PERSON* CO 1 Mr. R. van der Wallen owns 4,723,000 shares of the Company’s common stock and warrants to purchase 1,614,480 shares of common stock. Item1(a). Name of Issuer: Playlogic Entertainment, Inc Item1(b). Address of Issuer’s Principal Executive Offices: Concertgebouwplein 13, 1msterdam, The Netherlands Item2(a). Name of Person Filing: Mr. R. van der Wallen. Item2(b). Address of Principal Business Offices or, if None, Residence: p/a Het Zuiderkruis 1, 5203 DK, ‘s-Hertogenbosch, the Netherlands Item2(c).
